DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 3/30/2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 3/30/2022 and 9/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, 8-10, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2014/0068152 (“Sinclair”) in view of USPGPUB 2008/0005475 (“Lubbers”).
As per claim 1, Sinclair substantially teaches an apparatus, comprising:
a first media having a first access size associated therewith: (Sinclair, paragraphs 0055-0056, where blocks of flash memory, which are the smallest erasable unit of flash memory, are divided into pages of flash memory, which comprise memory cells of the flash memory.  A page of flash memory is the unit of data programming or reading at one time.  The Examiner notes that a page of flash memory is a logical component of a block of flash memory and comprises a group of memory cells and thus comprises a particular access size for programming or reading (i.e., memory operations).  Sinclair therefore substantially teaches a first media having a first access size associated therewith); 
a second media to store a data structure whose entries map management segments to the first media, wherein each management segment corresponds to a plurality of logical access units having the first access size: (Sinclair, paragraphs 0045, 0055-0056, and 0061, where Logical Block Addresses (LBAs) from a host device are mapped by a storage controller of Sinclair to Physical Block Addresses (PBAs) of flash memory.  Physical blocks of flash memory of Sinclair are the smallest erasable unit of flash memory and are divided into pages of flash memory (i.e., logical access units of the particular size).  The system of Sinclair stores a mapping between host LBAs and flash memory PBAs as a Storage Address Table (SAT) that is used to translate between host LBAs and flash memory PBAs.  Sinclair therefore substantially teaches a second media to store a data structure whose entries map management segments to the first media, wherein each management segment corresponds to a plurality of logical access units having the first access size); and
a processing device coupled to the first media and the second media, wherein the processing device is configured to: determine whether to perform a memory management operation on the respective management segment: (Sinclair, Fig. 1, reference numerals 107 and 108; and paragraphs 0045 and 0049, where controller 108 is used to control flash memory 107 to perform erasing, reading, and writing operations, as well as various housekeeping matters.  Each of these operations manage flash memory and are thus memory management operations.  The Examiner notes that erasing operations of flash memory by definition are performed on blocks (i.e., the management segment) of flash memory.  The Examiner further notes that controller 108 performs translations between logical block addresses (LBAs) receive from host system 100 and physical block addresses (PBAs) used by flash memory 107; this means that controller 108 must comprise memory (i.e., the second media) to store the translations between LBAs and PBAs.  Sinclair therefore substantially teaches a processing device coupled to the first media and the second media, wherein the processing device is configured to: determine whether to perform a memory management operation on the respective management segment).
Sinclair does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Lubbers teaches hot data zones.
As per claim 1, Lubbers particularly teaches: 
for each respective management segment, tracking access requests to constituent access units corresponding to the respective management segment; and determining whether to perform a memory management operation on the respective management segment based on the tracking: (Lubbers, Abstract; FIG. 8, reference numerals 306, 308, and 310; and paragraphs 0008, 0037, 0051, and 0059-0062, where the system of Lubbers migrates frequently accessed data to a hot data zone.  Frequently accessed data is determined to be a candidate for migration to the hot data zone based on an analysis of access statistics (e.g., an access count) collected over an interval of time.  When data has been accessed more frequently than a threshold amount over the time period, the data is determined to be hot data and is migrated to the hot data zone.  In other words, the system of Lubbers tracks an access count of an amount of data (e.g., a block of data); determines the data to be hot data when the data is accessed more than a threshold number of times; and then performs a memory management operation to migrate the data to a hot data zone.  Lubbers therefore particularly teaches for each respective management segment, tracking access requests to constituent access units corresponding to the respective management segment; and determining whether to perform a memory management operation on the respective management segment based on the tracking).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lubbers and Sinclair before him before the application was effectively filed, to modify the invention of Sinclair to include the principles of Lubbers of migrating hot data to faster storage areas.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by dividing a storage medium into storage zones for storing data based on a data characteristic (e.g., access frequency) of the data and storing the data with a greater value of the data characteristic (e.g., higher access frequency) to areas of the storage medium that may be accessed at a higher level of performance (Lubbers, paragraph 0057).
As per claim 2, the rejection of claim 1 is incorporated, and Sinclair further substantially teaches:
wherein a quantity of data associated with at least one of the plurality of logical access units is less than a quantity of data associated with at least one respective management segment: (Sinclair, paragraphs 0045, 0055-0056, and 0061, where Logical Block Addresses (LBAs) from a host device are mapped by a storage controller of Sinclair to Physical Block Addresses (PBAs) of flash memory.  Physical blocks of flash memory of Sinclair are the smallest erasable unit of flash memory and are divided into pages of flash memory (i.e., logical access units of the particular size).  The system of Sinclair stores a mapping between host LBAs and flash memory PBAs as a Storage Address Table (SAT) that is used to translate between host LBAs and flash memory PBAs.  The Examiner notes that blocks (i.e., the respective management segments) are comprised of pages (i.e., the respective access units), which means that pages are smaller in size than blocks.  Sinclair therefore substantially teaches wherein a quantity of data associated with at least one of the plurality of logical access units is less than a quantity of data associated with at least one respective management segment). 
As per claim 4, the rejection of claim 1 is incorporated, and Sinclair further substantially teaches:
wherein the plurality of logical access units each comprise a codeword with a size corresponding to a cache line size of the processing device: (Sinclair, paragraph 0063, where the system of Sinclair uses reserved codes associated with storage.  Sinclair therefore substantially teaches wherein the plurality of logical access units each comprise a codeword with a size corresponding to a cache line size of the processing device).
As per claim 5, the rejection of claim 1 is incorporated, and Lubbers further particularly teaches further comprising:
an access counter, wherein the access counter is incrementable in response to performance of the memory management operation: (Lubbers, Abstract; FIG. 8, reference numerals 306, 308, and 310; and paragraphs 0008, 0037, 0051, and 0059-0062, where the system of Lubbers migrates frequently accessed data to a hot data zone.  Frequently accessed data is determined to be a candidate for migration to the hot data zone based on an analysis of access statistics (e.g., an access count) collected over an interval of time.  Each time data is accessed, accessed statistics (e.g., an access counter) is incremented.  When the data has been accessed more frequently than a threshold amount over the time period, the data is determined to be hot data and is migrated to the hot data zone.  In other words, the system of Lubbers tracks an access count of an amount of data (e.g., a block of data); determines the data to be hot data when the data is accessed more than a threshold number of times; and then performs a memory management operation to migrate the data to a hot data zone.  Lubbers therefore particularly teaches an access counter, wherein the access counter is incrementable in response to performance of the memory management operation). 
As per claim 8, Sinclair substantially teaches an apparatus, comprising:
a media having an access size associated with performance of memory operations: (Sinclair, paragraphs 0055-0056, where blocks of flash memory, which are the smallest erasable unit of flash memory, are divided into pages of flash memory, which comprise memory cells of the flash memory.  A page of flash memory is the unit of data programming or reading at one time.  The Examiner notes that a page of flash memory is a logical component of a block of flash memory and comprises a group of memory cells and thus comprises a particular access size for programming or reading (i.e., memory operations).  Sinclair therefore substantially teaches a media having an access size associated with performance of memory operations); 
a data structure whose entries map management segments to the media, wherein each management segment corresponds to a plurality of logical access units having the access size: (Sinclair, paragraphs 0045, 0055-0056, and 0061, where Logical Block Addresses (LBAs) from a host device are mapped by a storage controller of Sinclair to Physical Block Addresses (PBAs) of flash memory.  Physical blocks of flash memory of Sinclair are the smallest erasable unit of flash memory and are divided into pages of flash memory (i.e., logical access units of the particular size).  The system of Sinclair stores a mapping between host LBAs and flash memory PBAs as a Storage Address Table (SAT) that is used to translate between host LBAs and flash memory PBAs.  Sinclair therefore substantially teaches a data structure whose entries map management segments to the media, wherein each management segment corresponds to a plurality of logical access units having the access size); and
a processing device configured to, responsive to a request to perform a memory operation using an access unit having the access size: (Sinclair, Fig. 1, reference numerals 107 and 108; and paragraphs 0045 and 0049, where controller 108 is used to control flash memory 107 to perform erasing, reading, and writing operations, as well as various housekeeping matters.  Each of these operations manage flash memory and are thus memory management operations.  The Examiner notes that erasing operations of flash memory by definition are performed on blocks (i.e., the management segment) of flash memory.  Sinclair therefore substantially teaches a processing device configured to, responsive to a request to perform a memory operation using an access unit having the access size).
Sinclair does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Lubbers teaches hot data zones.
As per claim 8, Lubbers particularly teaches: 
determine a management entry to which the access unit corresponds; update attribute data of the management entry; and determine whether to perform a media management operation on the management segment corresponding to the management entry based on the updated attribute data: (Lubbers, Abstract; FIG. 8, reference numerals 306, 308, and 310; and paragraphs 0008, 0037, 0051, and 0059-0062, where the system of Lubbers migrates frequently accessed data to a hot data zone.  Frequently accessed data is determined to be a candidate for migration to the hot data zone based on an analysis of access statistics (e.g., an access count) collected over an interval of time.  When data has been accessed more frequently than a threshold amount over the time period, the data is determined to be hot data and is migrated to the hot data zone.  In other words, the system of Lubbers tracks an access count of an amount of data (e.g., a block of data) and increments an access count (i.e., attribute data) each time the data is accessed; determines the data to be hot data when the data is accessed more than a threshold number of times; and then performs a memory management operation to migrate the data to a hot data zone.  Lubbers therefore particularly teaches determine a management entry to which the access unit corresponds; update attribute data of the management entry; and determine whether to perform a media management operation on the management segment corresponding to the management entry based on the updated attribute data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lubbers and Sinclair before him before the application was effectively filed, to modify the invention of Sinclair to include the principles of Lubbers of migrating hot data to faster storage areas.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by dividing a storage medium into storage zones for storing data based on a data characteristic (e.g., access frequency) of the data and storing the data with a greater value of the data characteristic (e.g., higher access frequency) to areas of the storage medium that may be accessed at a higher level of performance (Lubbers, paragraph 0057).
As per claim 9, the rejection of claim 8 is incorporated, and Lubbers further particularly teaches:
wherein the management entry comprises a management segment address, or a time stamp, or both: (Lubbers, Abstract; FIG. 8, reference numerals 306, 308, and 310; and paragraphs 0008, 0037, 0051, and 0059-0062, where the system of Lubbers migrates frequently accessed data to a hot data zone.  Frequently accessed data is determined to be a candidate for migration to the hot data zone based on an analysis of access statistics (e.g., an access count) collected over an interval of time.  When data has been accessed more frequently than a threshold amount over the time period, the data is determined to be hot data and is migrated to the hot data zone.  In other words, the system of Lubbers tracks an access count of an amount of data (e.g., a management entry for a block of data) and increments an access count (i.e., attribute data) each time the data is accessed; determines the data to be hot data when the data is accessed more than a threshold number of times; and then performs a memory management operation to migrate the data to a hot data zone.  Lubbers therefore particularly teaches wherein the management entry comprises a management segment address, or a time stamp, or both). 
As per claim 10, the rejection of claim 8 is incorporated, and Sinclair further substantially teaches:
wherein the access size is an input/output (I/O) transfer size of the memory component and is aligned with a transfer size of a host coupled to the media: (Sinclair, paragraphs 0045, 0055-0056, and 0061, where Logical Block Addresses (LBAs) from a host device are mapped by a storage controller of Sinclair to Physical Block Addresses (PBAs) of flash memory.  Physical blocks of flash memory of Sinclair are the smallest erasable unit of flash memory and are divided into pages of flash memory (i.e., logical access units of the particular size).  The system of Sinclair stores a mapping between host LBAs and flash memory PBAs as a Storage Address Table (SAT) that is used to translate between host LBAs and flash memory PBAs.  The Examiner notes that blocks (i.e., the respective management segments) are comprised of pages (i.e., the respective access units), which means that pages are smaller in size than blocks.  The Examiner notes that pages are the smallest logical unit that may be read (i.e., that may be read by an I/O operation) in the system of Sinclair, and pages are transferred to the host, which means that the page size (i.e., the particular access size) of Sinclair corresponds to an I/O transfer size and is also aligned with a size of data transferred to a host.  Sinclair therefore substantially teaches wherein the access size is an input/output (I/O) transfer size of the memory component and is aligned with a transfer size of a host coupled to the media). 
As per claim 14, the rejection of claim 8 is incorporated, and Lubbers further substantially teaches:
wherein the processing device is further configured to increment an access counter responsive to performance of the memory operation: (Lubbers, Abstract; FIG. 8, reference numerals 306, 308, and 310; and paragraphs 0008, 0037, 0051, and 0059-0062, where the system of Lubbers migrates frequently accessed data to a hot data zone.  Frequently accessed data is determined to be a candidate for migration to the hot data zone based on an analysis of access statistics (e.g., an access count) collected over an interval of time.  When data has been accessed more frequently than a threshold amount over the time period, the data is determined to be hot data and is migrated to the hot data zone.  In other words, the system of Lubbers tracks an access count of an amount of data (e.g., a management entry for a block of data) and increments an access count (i.e., attribute data) each time the data is accessed; determines the data to be hot data when the data is accessed more than a threshold number of times; and then performs a memory management operation to migrate the data to a hot data zone.  Lubbers therefore particularly teaches wherein the processing device is further configured to increment an access counter responsive to performance of the memory operation). 
As per claim 15, Sinclair substantially teaches a method, comprising:
performing memory management operations using management entries that map management segments to respective physical locations of a media, wherein each management segment corresponds to an aggregated plurality of logical access units having an access size: (Sinclair, Fig. 1, reference numerals 107 and 108; and paragraphs 0045, 0049, 0055-0056, where blocks of flash memory, which are the smallest erasable unit of flash memory, are divided into pages of flash memory, which comprise memory cells of the flash memory.  A page of flash memory is the unit of data programming or reading at one time.  The Examiner notes that a page of flash memory is a logical component of a block of flash memory and comprises a group of memory cells and thus comprises a particular access size for programming or reading (i.e., memory operations).  In addition, (Sinclair, paragraphs 0045, 0055-0056, and 0061) teaches where Logical Block Addresses (LBAs) from a host device are mapped by a storage controller of Sinclair to Physical Block Addresses (PBAs) of flash memory.  Physical blocks of flash memory of Sinclair are the smallest erasable unit of flash memory and are divided into pages of flash memory (i.e., logical access units of the particular size).  The system of Sinclair stores a mapping between host LBAs and flash memory PBAs as a Storage Address Table (SAT) that is used to translate between host LBAs and flash memory PBAs.  In addition, (Sinclair, Fig. 1, reference numerals 107 and 108; and paragraphs 0045 and 0049) teaches where controller 108 is used to control flash memory 107 to perform erasing, reading, and writing operations, as well as various housekeeping matters.  Each of these operations manage flash memory and are thus memory management operations.  The Examiner notes that erasing operations of flash memory by definition are performed on blocks (i.e., the management segment) of flash memory.  Sinclair therefore substantially teaches performing memory management operations using management entries that map management segments to respective physical locations of a media, wherein each management segment corresponds to an aggregated plurality of logical access units having an access size). 
Sinclair does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Lubbers teaches hot data zones.
As per claim 15, Lubbers particularly teaches: 
tracking access requests corresponding to each management segment; and determining whether to perform a memory management operation on a respective management segment based, at least in part, on the tracking: (Lubbers, Abstract; FIG. 8, reference numerals 306, 308, and 310; and paragraphs 0008, 0037, 0051, and 0059-0062, where the system of Lubbers migrates frequently accessed data to a hot data zone.  Frequently accessed data is determined to be a candidate for migration to the hot data zone based on an analysis of access statistics (e.g., an access count) collected over an interval of time.  When data has been accessed more frequently than a threshold amount over the time period, the data is determined to be hot data and is migrated to the hot data zone.  In other words, the system of Lubbers tracks an access count of an amount of data (e.g., a block of data); determines the data to be hot data when the data is accessed more than a threshold number of times; and then performs a memory management operation to migrate the data to a hot data zone.  Lubbers therefore particularly teaches tracking access requests corresponding to each management segment; and determining whether to perform a memory management operation on a respective management segment based, at least in part, on the tracking).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lubbers and Sinclair before him before the application was effectively filed, to modify the invention of Sinclair to include the principles of Lubbers of migrating hot data to faster storage areas.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by dividing a storage medium into storage zones for storing data based on a data characteristic (e.g., access frequency) of the data and storing the data with a greater value of the data characteristic (e.g., higher access frequency) to areas of the storage medium that may be accessed at a higher level of performance (Lubbers, paragraph 0057).
As per claim 18, the rejection of claim 15 is incorporated, and Lubbers further particularly teaches:
wherein the tracking comprises incrementing an access counter in response to performance of each memory management operation: (Lubbers, Abstract; FIG. 8, reference numerals 306, 308, and 310; and paragraphs 0008, 0037, 0051, and 0059-0062, where the system of Lubbers migrates frequently accessed data to a hot data zone.  Frequently accessed data is determined to be a candidate for migration to the hot data zone based on an analysis of access statistics (e.g., an access count) collected over an interval of time.  When data has been accessed more frequently than a threshold amount over the time period, the data is determined to be hot data and is migrated to the hot data zone.  In other words, the system of Lubbers tracks an access count of an amount of data (e.g., a management entry for a block of data) and increments an access count (i.e., attribute data) each time the data is accessed; determines the data to be hot data when the data is accessed more than a threshold number of times; and then performs a memory management operation to migrate the data to a hot data zone.  Lubbers therefore particularly teaches wherein the tracking comprises incrementing an access counter in response to performance of each memory management operation).
As per claim 20, the rejection of claim 15 is incorporated, and Sinclair further substantially teaches:
wherein the media comprises a first memory portion comprising a volatile memory and a second memory portion comprising a non-volatile memory: (Sinclair, Abstract; Fig. 1, reference numerals 107A, 107B, 107C, and 107D; and paragraphs 0045 and 0095, where flash memory 107 of Sinclair comprises multiple banks 107A-107D (i.e., a plurality of memory components).  Flash memory 107 may also comprise volatile RAM.  The Examiner notes that NAND flash memory is inherently subject to wear responsive to performing memory operations, such as write operations.  Sinclair therefore substantially teaches wherein the media comprises a first memory portion comprising a volatile memory and a second memory portion comprising a non-volatile memory).

Claims 3, 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2014/0068152 (“Sinclair”) in view of USPGPUB 2008/0005475 (“Lubbers”) and further in view of USPGPUB 2009/0103364 (“Pekny”).
As per claim 3, the rejection of claim 1 is incorporated, but neither Sinclair nor Lubbers appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Pekny teaches serial interface NAND.
As per claim 3, Pekny particularly teaches: 
wherein the processing device is configured to cause performance of a wear leveling operation involving at least one of the respective management segments as part of performance of the memory management operation: (Pekny, paragraphs 0032 and 0049-0050, where the system of Pekny implements wear leveling to move blocks of data within a NAND flash memory in order to ensure that wear is evenly distributed across the NAND flash memory.  Pekny therefore particularly teaches wherein the processing device is configured to cause performance of a wear leveling operation involving at least one of the respective management segments as part of performance of the memory management operation).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Pekny, Lubbers, and Sinclair before him before the application was effectively filed, to modify the combination of Lubbers with Sinclair to include the principles of Pekny of performing wear leveling operations on a NAND flash memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system usability and decrease system complexity by implementing a NAND flash memory device that uses a widely used serial interface to perform data transfer operations (Pekny, paragraphs 0008-0009).
As per claim 6, the rejection of claim 1 is incorporated, but neither Sinclair nor Lubbers appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Pekny teaches serial interface NAND.
As per claim 6, Pekny particularly teaches:
wherein the processing device is configured to cause the access units to be written across c-channels of a first portion of the first media or the second media, or both: (Pekny, paragraph 0008, where Pekny teaches that NAND flash memory devices generally communicate with a parallel interface, which is an interface that comprises a number of channels (e.g., c channels) that are used in parallel for communication.  Pekny therefore particularly teaches wherein the processing device is configured to cause the access units to be written across c-channels of a first portion of the first media or the second media, or both).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Pekny, Lubbers, and Sinclair before him before the application was effectively filed, to modify the combination of Lubbers with Sinclair to include the principles of Pekny of using a conventional NAND flash memory parallel interface.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system usability by using a commonly used parallel interface to facilitate communication between a NAND flash memory device and a processor (Pekny, paragraph 0008).
As per claim 12, the rejection of claim 8 is incorporated, but neither Sinclair nor Lubbers appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Pekny teaches serial interface NAND.
As per claim 12, Pekny particularly teaches: 
wherein the media management operation comprises a wear-leveling operation: (Pekny, paragraphs 0032 and 0049-0050, where the system of Pekny implements wear leveling to move blocks of data within a NAND flash memory in order to ensure that wear is evenly distributed across the NAND flash memory.  Pekny therefore particularly teaches wherein the media management operation comprises a wear-leveling operation).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Pekny, Lubbers, and Sinclair before him before the application was effectively filed, to modify the combination of Lubbers with Sinclair to include the principle of Pekny of performing wear leveling operations on a NAND flash memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system usability and decrease system complexity by implementing a NAND flash memory device that uses a widely used serial interface to perform data transfer operations (Pekny, paragraphs 0008-0009).
As per claim 16, the rejection of claim 15 is incorporated, but neither Sinclair nor Lubbers appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Pekny teaches serial interface NAND.
As per claim 16, Pekny particularly teaches:
wherein performing the memory management operation comprises performing a wear-leveling operation: (Pekny, paragraphs 0032 and 0049-0050, where the system of Pekny implements wear leveling to move blocks of data within a NAND flash memory in order to ensure that wear is evenly distributed across the NAND flash memory.  Pekny therefore particularly teaches wherein performing the memory management operation comprises performing a wear-leveling operation).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Pekny, Lubbers, and Sinclair before him before the application was effectively filed, to modify the combination of Lubbers with Sinclair to include the principles of Pekny of performing wear leveling operations on a NAND flash memory. 
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system usability and decrease system complexity by implementing a NAND flash memory device that uses a widely used serial interface to perform data transfer operations (Pekny, paragraphs 0008-0009).

Claims 7, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2014/0068152 (“Sinclair”) in view of USPGPUB 2008/0005475 (“Lubbers”) and further in view of USPGPUB 2017/0322749 (“Qawami”).
As per claim 7, the rejection of claim 1 is incorporated, and Sinclair further substantially teaches:
wherein the first media or the second media, or both, comprises a plurality of memory components, and wherein at least one memory component comprises a volatile memory component: (Sinclair, Abstract; Fig. 1, reference numerals 107A, 107B, 107C, and 107D; and paragraphs 0045 and 0095, where flash memory 107 of Sinclair comprises multiple banks 107A-107D (i.e., a plurality of memory components).  Flash memory 107 may also comprise volatile RAM.  Sinclair therefore substantially teaches wherein the first media or the second media, or both, comprises a plurality of memory components, and wherein at least one memory component comprises a volatile memory component).
Neither Sinclair nor Lubbers appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Qawami teaches memory access techniques in memory devices with multiple partitions.
As per claim 7, Qawami particularly teaches: 
and at least one memory component comprises a non-volatile memory component: (Qawami, paragraph 0016, where Qawami discloses that 3D cross-point memory, which is by definition a non-volatile memory, may be used.  Qawami therefore particularly teaches and at least one memory component comprises a non-volatile memory component).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Qawami, Lubbers, and Sinclair before him before the application was effectively filed, to modify the combination of Lubbers with Sinclair to include the principles of Qawami of implementing 3D cross-point memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and flexibility by implementing techniques for enhancing the efficiency of a command/address bus such that a same memory device die may be used in either memory subsystems of storage subsystems (Qawami, paragraph 0016).
As per claim 11, the rejection of claim 8 is incorporated, and Sinclair further substantially teaches:
wherein the media comprises a first memory portion comprising a volatile memory: (Sinclair, Abstract; Fig. 1, reference numerals 107A, 107B, 107C, and 107D; and paragraphs 0045 and 0095, where flash memory 107 of Sinclair comprises multiple banks 107A-107D (i.e., a plurality of memory components).  Flash memory 107 may also comprise volatile RAM.  Sinclair therefore substantially teaches wherein the media comprises a first memory portion comprising a volatile memory).
Neither Sinclair nor Lubbers appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Qawami teaches memory access techniques in memory devices with multiple partitions.
As per claim 11, Qawami particularly teaches: 
and a second memory portion comprising a write-in-place capable non-volatile memory: (Qawami, paragraph 0016, where Qawami discloses that 3D cross-point memory, which is by definition a non-volatile memory, may be used.  The Examiner notes that 3D cross-point memory is by definition a write-in-place capable non-volatile memory.  Qawami therefore particularly teaches and a second memory portion comprising a write-in-place capable non-volatile memory).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Qawami, Lubbers, and Sinclair before him before the application was effectively filed, to modify the combination of Lubbers with Sinclair to include the principles of Qawami of implementing 3D cross-point memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and flexibility by implementing techniques for enhancing the efficiency of a command/address bus such that a same memory device die may be used in either memory subsystems of storage subsystems (Qawami, paragraph 0016).
As per claim 19, the rejection of claim 18 is incorporated, and Lubbers further particularly teaches further comprising:
determining that the access counter has been incremented to a threshold value: (Lubbers, Abstract; FIG. 8, reference numerals 306, 308, and 310; and paragraphs 0008, 0037, 0051, and 0059-0062, where the system of Lubbers migrates frequently accessed data to a hot data zone.  Frequently accessed data is determined to be a candidate for migration to the hot data zone based on an analysis of access statistics (e.g., an access count) collected over an interval of time.  When data has been accessed more frequently than a threshold amount over the time period, the data is determined to be hot data and is migrated to the hot data zone.  In other words, the system of Lubbers tracks an access count of an amount of data (e.g., a management entry for a block of data) and increments an access count (i.e., attribute data) each time the data is accessed; determines the data to be hot data when the data is accessed more than a threshold number of times; and then performs a memory management operation to migrate the data to a hot data zone.  Lubbers therefore particularly teaches determining that the access counter has been incremented to a threshold value).
Neither Sinclair nor Lubbers appears to explicitly teach the other limitations of this claim beyond those taught above; however, Qawami teaches memory access techniques in memory devices with multiple partitions.
As per claim 19, Qawami particularly teaches:
and performing a subsequent memory management operation on a different management segment using a different page of the memory component responsive to the determination: (Qawami, Abstract; and paragraphs 0017 and 0028, where the system of Qawami executes command on a first target memory location in a first partition and, responsive to completion of execution of the command, may execute the same command on a different memory location in a different memory partition.  Qawami therefore particularly teaches and performing a subsequent memory management operation on a different management segment using a different page of the memory component responsive to the determination).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Qawami, Lubbers, and Sinclair before him before the application was effectively filed, to modify the combination of Lubbers with Sinclair to include the principles of Qawami of implementing 3D cross-point memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and flexibility by implementing techniques for enhancing the efficiency of a command/address bus such that a same memory device die may be used in either memory subsystems of storage subsystems (Qawami, paragraph 0016).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2014/0068152 (“Sinclair”) in view of USPGPUB 2008/0005475 (“Lubbers”) and further in view of USPGPUB 2019/0013071 (“Srinivasan”). 
As per claim 13, the rejection of claim 8 is incorporated, but neither Sinclair nor Lubbers appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Srinivasan teaches method and apparatus for multi-level setback read for three dimensional crosspoint memory.
As per claim 13, Srinivasan particularly teaches: 
wherein the media management operation comprises a disturb management operation: (Srinivasan, paragraph 0004 and 0018, where the system of Srinivasan may mitigate (i.e., manage) read disturb by including additional circuitry to perform a short setback operation after the snapback discharge.  Srinivasan therefore particularly teaches wherein the media management operation comprises a disturb management operation).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Srinivasan, Lubbers, and Sinclair before him before the application was effectively filed, to modify the combination of Lubbers with Sinclair to include the principles of Srinivasan of mitigating read disturb.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability and performance by implementing a technique that may be performed concurrently with the operation to sense data out of a memory cell to mitigate read disturb of the memory cell (Srinivasan, paragraph 0018).
As per claim 17, the rejection of claim 15 is incorporated, but neither Sinclair nor Lubbers appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Srinivasan teaches method and apparatus for multi-level setback read for three dimensional crosspoint memory.
As per claim 17, Srinivasan particularly teaches:
wherein performing the memory management operation comprises performing a passive disturb management operation: (Srinivasan, paragraphs 0004 and 0018, where the system of Srinivasan may mitigate (i.e., manage) read disturb by reducing cell capacitance during read operations to limit current through the cell during the read in order to limit cell heating and thus limit read disturb.  The Examiner notes that limiting cell capacitance is a passive disturb management technique.  Srinivasan therefore particularly teaches wherein performing the memory management operation comprises performing a passive disturb management operation).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Srinivasan, Lubbers, and Sinclair before him before the application was effectively filed, to modify the combination of Lubbers with Sinclair to include the principles of Srinivasan of mitigating read disturb.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a technique to mitigate read disturb of a memory cell (Srinivasan, paragraph 0018).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 14 of U.S. Patent No. 10,817,430.  The claims at issue are not identical, but the following table, in which similarities between claims 1, 8, and 15 of the instant application and claims 1, 8, and 14 of U.S. Patent No. 10,817,430 are highlighted in bold, shows that they are not patentably distinct from each other.
Instant Application, Claims 1, 8, and 15
U.S. Patent No. 10,817,430, Claims 1, 8, and 14
1. An apparatus, comprising: a first media having a first access size associated therewith; a second media to store a data structure whose entries map management segments to the first media, wherein each management segment corresponds to a plurality of logical access units having the first access size; and a processing device coupled to the first media and the second media, wherein the processing device is configured to: for each respective management segment, tracking access requests to constituent access units corresponding to the respective management segment; and determining whether to perform a memory management operation on the respective management segment based on the tracking.
8. An apparatus, comprising: a media having an access size associated with performance of memory operations; a data structure whose entries map management segments to the media, wherein each management segment corresponds to a plurality of logical access units having the access size; and a processing device configured to, responsive to a request to perform a memory operation using an access unit having the access size: determine a management entry to which the access unit corresponds; update attribute data of the management entry; and determine whether to perform a media management operation on the management segment corresponding to the management entry based on the updated attribute data.
15. A method, comprising: performing memory management operations using management entries that map management segments to respective physical locations of a media, wherein each management segment corresponds to an aggregated plurality of logical access units having an access size; tracking access requests corresponding to each management segment; and determining whether to perform a memory management operation on a respective management segment based, at least in part, on the tracking.

1. A system, comprising: a first memory component having a particular access size corresponding to a logical access unit having a same size as a cache line size of a processing device coupled to the first memory component associated with performance of memory operations; a second memory component to store a logical to physical data structure whose management entries map management segments to respective physical locations in the memory component, wherein each management segment corresponds to an aggregated plurality of logical access units having the particular access size and wherein the management entries comprise at least one of a management segment address, a time stamp, or an access count, or combinations thereof; a prioritizer circuit configured to coordinate performance of a passive disturb management operation associated with the first memory component; and a processing device, operably coupled to the first memory component, the processing device configured to: cause performance of the passive disturb management operation by controlling transfer of data having the particular access size corresponding to the logical access unit to the first memory component; and perform memory management operations on a per management segment basis by: for each respective management segment, tracking access requests to constituent access units corresponding to the respective management segment; and determining whether to perform a particular memory management operation on the respective management segment based on the tracking and input from the prioritizer circuit.
8. A system, comprising: a memory component having a particular access size corresponding to a logical access unit having a same size as a cache line size of a processing device coupled to the memory component associated with memory operations; a logical to physical data structure whose entries map management segments to respective physical locations in the memory component, wherein each management segment corresponds to an aggregated plurality of logical access units having the particular access size; a prioritizer circuit configured to coordinate performance of a passive disturb management operation associated with the memory component; and a processing device configured to: cause performance of the passive disturb management operation by controlling transfer of data having the particular access size corresponding to the logical access unit to the memory component; and responsive to a received request to perform a memory operation on a particular access unit having the particular access size: determine a management entry to which the particular access unit corresponds wherein the management entry comprises at least one of a management segment address, a time stamp, or an access count, or combinations thereof; update attribute data of the management entry; and determine whether to perform a media management operation on the management segment corresponding to the management entry based on the updated attribute data.
14. A method, comprising: performing memory management operations using management entries that map management segments to respective physical locations of a memory component, wherein each management segment corresponds to an aggregated plurality of logical access units having a particular access size corresponding to a logical access unit having a same size as a cache line size of a processing device and wherein the management entries comprise at least one of a management segment address, a time stamp, or an access count, or combinations thereof; tracking access requests corresponding to each management segment; performing, based on input received from a prioritizer circuit, a passive disturb management operation by controlling transfer of data having the particular access size corresponding to the logical access unit to the memory component; and determining whether to perform a particular memory management operation on a respective management segment based, at least in part, on the tracking.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135